Title: To George Washington from Brigadier General Henry Knox, 1 December 1777
From: Knox, Henry
To: Washington, George



Sir
Park of Artillery [Whitemarsh, Pa.] Decr 1 1777.

Your Excellency last evening referr’d to your General Officers the consideration of the position proper for Winter Quarters, and order’d us to give our opinions respectively on that subject.
I shall be concise in my opinion, establishing the proposition that Winter Quarters are indispensably necessary for the army in order to give it that rest and refreshment of which it stands much in need; to repair the Carriages of various kinds which are damag’d; to recruit the exhausted horses; to recruit and fill up the regts; to reform the army in some essential particulars, in a word to put the army in all its branches on such a footing as to be ablle to take the Field next Campaign with the greatest probability of Success.
The King of Prussia says “the first object in Winter quarters is Tranquility.” it is very evident if we take our Winter Quarters so near the enemy, as to be subject to frequent alarms and constant hard duty, we shall have but a small part of the present army to oppose to our enemies. Could a place be found about 30 miles distant from & North or N.W. of Philadelphia in which it was possible to quarter the troops I should prefer it to a greater distance or different direction as by it we should be able to cover a greater extent of Country than by taking post at Wilmington or retiring so far back as Lancaster & Reading.
Two Ideas present themselves in considering a place proper for Winter-quarters. The ease and safety of the troops, and the covering the Country, thereby preventing the enemies drawing supplies from it. I consider the First the greater objects and all inferior ones should give place to them and therefore give my opinion that the troops should at the time appointed retire into Winter Quarters, The right of the Cantonment to be at Lancaster & the left at Reading, provided a sufficiency of houses and good cover can be procur’d there—an officer of reputation on whose veracity your Excellency could rely can easily ascertain this matter. parties of 500 or 600 to be kept out on command advanc’d 30 or 40 Miles, under the command of active partizan officers who should be directed to be constantly moving about to prevent the enemy making any disposition to surprize them. Advantages may be these means be taken of any smaller detachments sent out by the enemy—

indeed the militia of the state may be kept considerably advanc’d, they being light troops, will cover the Country & be but in little danger of being surpriz’d.
If the Cover in the range from Lancaster to Reading should be found to be insufficient, I should be for hutting the whole army about 30 miles distant from Philadelphia in some position which should have the Schuylkill about 10 or 12 miles on the right or left. the goodness of the position to determine this. General Muhlenberg mention’d a position which comes within this description which perhaps on examination might be found to be proper. I have the honor to be with the greatest respect Your Excellencys most obedient Humble Servt

Henry Knox B.G. Artillery

